Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 24, 2020                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

  157705(158)                                                                                           David F. Viviano,
                                                                                                        Chief Justice Pro Tem

                                                                                                      Stephen J. Markman
  DEBORAH LYNN FOSTER,                                                                                     Brian K. Zahra
           Plaintiff/Counterdefendant-                                                               Richard H. Bernstein
           Appellee,                                                                                 Elizabeth T. Clement
                                                                                                     Megan K. Cavanagh,
                                                                                                                      Justices
  v                                                                SC: 157705
                                                                   COA: 324853
Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

        On order of the Court, the motion for rehearing of the Court’s April 29, 2020
  opinion is considered, and it is DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 24, 2020
         t0722
                                                                             Clerk